FILED
                               NOT FOR PUBLICATION                          DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE GUADALUPE HUERTE DURAN;                      No. 05-73324
 CASIMIRA CASA PENA,
                                                   Agency Nos. A075-621-937
               Petitioners,                                    A075-621-938

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Jose Guadalupe Huerte Duran and Casimira Casa Pena, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to remand and dismissing their appeal from an immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
judge’s (“IJ”) decision denying their applications for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.

       To the extent petitioners challenge the IJ’s underlying decision, we lack

jurisdiction to review the discretionary determination that petitioners failed to

show exceptional and extremely unusual hardship to a qualifying relative. See

Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003). We also lack

jurisdiction to review the BIA’s discretionary determination that the evidence of

hardship petitioners submitted with their motion to remand was insufficient to

establish a prima facie case for cancellation of removal. See Fernandez v.

Gonzales, 439 F.3d 592, 601, 603 (9th Cir. 2006).

       Petitioners’ contention that the BIA failed to adequately review the evidence

are neither supported nor colorable. See Martinez-Rosas v. Gonzales, 424 F.3d

926, 930 (9th Cir. 2005) (“[T]raditional abuse of discretion challenges recast as

alleged due process violations do not constitute colorable constitutional claims that

would invoke our jurisdiction.”).

       PETITION FOR REVIEW DISMISSED.




LA/Research                                2                                    05-73324